United states Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from to Commission File Number: 0-52556 Card Activation Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5769015 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 53 West Jackson Blvd., Suite 1618
